Citation Nr: 9909309	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  97-12 902	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess 40 percent for varicose 
veins of the right leg. 

2. Entitlement to a rating in excess 40 percent for varicose 
veins of the left leg.  

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1942 to 
January 1946, has appealed a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which continued a previously assigned 
50 disability rating for bilateral varicose veins and denied 
a total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).  

In April 1998, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional development.  The 
directed development having been completed, the case has been 
returned to the Board. 

A November 1998 rating decision revised the 50 percent 
disability rating for bilateral varicose veins to varicose 
veins of the right leg and varicose veins of the left leg; a 
40 percent disability rating was assigned for each leg, 
effective from January 12, 1998, the date of a change in the 
rating criteria for cardiovascular system diseases.  That 
rating decision also continued the denial of a TDIU rating.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the 
appealed claims is of record.  

2.  The veteran has edema of both feet and ankles to mid-calf 
and stasis pigmentation, without induration or ulceration.  

3.  The service-connected disabilities are varicose veins of 
the right leg and varicose veins of the left leg, each 
currently rated 40 percent disabling; the combined rating is 
70 percent.  

4.  The veteran has 7 years of formal education.  His usual 
occupation was as a local electrical transmission linesman 
until 1973 and, subsequently, as a farmer; he last worked in 
October 1995.   

5.  The veteran has multiple nonservice-connected 
disabilities, including peripheral arterial disease with 
claudication, a hip replacement, and degenerative joint 
disease of multiple lower extremity joints.

6.  The service-connected varicose veins are not shown to 
preclude all substantially gainful employment which the 
veteran could reasonably be expected to obtain and retain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  
4.7, 4.104, Diagnostic Code 7120 (1997, 1998).  

2.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.7, 
4.104, Diagnostic Code 7120 (1997, 1998).  

3.  The veteran is not totally disabled nor is he 
unemployable by reason of service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§  3.340, 3.341, 4.15, 4.16, 4.19, 4.104, Diagnostic Code 
7120 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A February 1951 VA examination revealed a 3-inch scar in both 
femoral triangle areas from ligation of the greater saphenous 
veins and a 3-inch scar in both popliteal areas from ligation 
of the lesser saphenous veins.  In the left thigh, the 
greater saphenous continued to show swelling and dilatation, 
none was shown in the right thigh.  In the left leg there 
were varicose veins from 1/8 to 1/4 inch which were tortuous 
and sacculated but no ulcers or dermatitis.  In the right 
leg, there were varicose veins in size from 1/4 to 1/2 inch, 
mostly in the popliteal and calf regions which were markedly 
sacculated but there were no ruptures or ulcers.  
Trendelenberg's test showed that the veins dilated with a 
tourniquet in place and dilated more and very rapidly when 
the tourniquet was released showing incompetent valves in the 
communicating abdomen and the main trunk.  There was no edema 
but slight cyanosis of the feet.  The dorsalis pedis and 
posterior tibial arteries were palpable.  

In February 1977, the veteran was hospitalized by the VA and 
underwent ligation of varicose veins with stripping in the 
right lower extremity.  

During a July 1977 VA examination, it was recorded that the 
veteran had been a local electrical transmission linesman for 
25 years; he had quit in 1973 because of a low back 
condition.  He complained of severe pain and cramping and 
swelling of both legs at night and when walking.  On 
examination, there was no edema of either leg.  The right 
lower extremity had multiple, recently-healed surgical scars.  
There was diffuse, recurrent dilatation of the superficial 
veins and dilatation and sacculation of the veins in the 
upper right anterior thigh.  The left lower extremity had 
generalized dilatation and sacculation of the saphenous 
system, from the ankle to the inguinal area, especially over 
the upper anterior thigh.  The pertinent diagnosis was 
varicose veins entire saphenous system.  

A September 1980 VA examination found several very small, 
superficial veins in each leg; there was no edema, increased 
pigmentation, ulceration or shiny skin in either lower 
extremity.  Jobst stockings were recommended.  

Pertinent findings on an October 1995 VA outpatient visit 
were varicose veins and trace edema.  Homan's sign was 
negative.  The veteran was referred to a social worker to 
determine the need for a motorized cart.  It was noted that 
although he was 50 percent disabled by varicose veins, his 
need for a cart was related to hip problems.  In February 
1996, the veteran was referred to a VA clinic to determine 
the need for a motorized cart/recliner.  It was noted that he 
had well-documented degenerative joint disease of multiple 
joints, including right total hip replacement.  It was noted 
that he had a limited capacity to walk and to arise from a 
sitting position.  

In a June 1996 TDIU application, the veteran reported that he 
had 7 years of education and had been employed as a farmer; 
he said that he last worked full time in October 1995 and 
that he stopped working due to disability. He said that 
varicose veins prevented his securing or following a 
substantially gainful occupation.  

During a July 1996 VA examination, the veteran claimed he was 
unable to walk, primarily because of a right prosthetic hip.  
He also had a history of a cerebral vascular accident in 
approximately 1989 with a history of paresthesia in his right 
leg which eventually resolved spontaneously.  He complained 
of persistent arthralgia in his knees, feet and hips, 
associated with weakness in his legs.  He noted chronic edema 
of his lower extremities for which he used elastic hose.  He 
denied any history of prior leg ulcers.  He noted pain in the 
pretibial area and cramping in the calves with ambulation.  
Because of these disabilities, he used an electric cart for 
transportation.  The veteran was described as having 
significant varicosities, bilaterally.  They were especially 
prominent in the popliteal areas and also in the left, upper 
anterior thigh area.  There were also smaller varicosities in 
the anterior thigh area on the right, and significant stasis 
changes over the distal lower extremities.  There was no hair 
distal to the mid-calf on either lower extremity and 
significant hyperpigmentation over the same areas.  There 
were incompetent perforator veins over the ankles, medially.  
There was two-plus pretibial edema on the right and one-plus 
pretibial edema on the left and two-plus ankle edema 
bilaterally.  The pertinent diagnosis was varicose veins with 
chronic edema and stasis changes, bilaterally.

In September 1996, the veteran reported that he had retired 
on Social Security at age 65. (The record reflects that he 
was born in June 1921.) 

When the veteran was seen at a VA clinic in October 1996 for 
unrelated complaints, he was noted to have no edema of the 
extremities. In March 1997, the veteran was seen at a VA 
outpatient treatment facility for complaints of edema and 
pain in the lower extremities, especially on ambulation.  On 
examination, there were varicose veins bilaterally with 
hyperpigmentation of the feet and ankles.  There were no 
ulcers and the feet were warm; the posterior tibial and 
dorsalis pedis pulses were absent, bilaterally.  An August 
1997 VA outpatient treatment record shows trace edema in both 
ankles and varicose veins.

At a November 1997 travel board hearing, the veteran 
testified he was confined to a wheelchair because of his 
varicose veins.  Hearing transcript (T.) at 2-3.  He said 
that he had pain in his legs every day and swelling in both 
legs and feet, and occasionally above the knees.  Id. at 4-6.  
He said his activities were limited because of his legs.  Id. 
at 6.  The veteran also testified that his feet were cold on 
more occasions than they were warm, and that when he lay down 
he would elevate his legs, which would decrease the swelling.  
Id. at 7-8.  He testified that he did not have sores on his 
legs.  Id. at 8.  He had been given stockings which helped 
the swelling but his legs still swelled.  Id. at 10-11.  

The veteran also testified that he had last worked full time 
in 1973 on a line gang.  When asked why he left that job, he 
said that he had stepped out of a jeep and ruptured a disc in 
his back, indicating that his legs had not caused him to him 
to leave.  Id. at 13.  When asked whether it was the back or 
his legs that precluded working, he said mostly his legs 
because he could not stand on his own because of the 
swelling.  He said that surgery had basically cured his back 
condition.  Id. at 14.  
He said that he had started the eighth grade but had not 
completed it and had finished the 7th grade.  Id. at 15.  In 
response to a question, the veteran said that his legs would 
swell and that the swelling would usually go down overnight 
although at times it would not subside completely.  He said 
the swelling was mostly below the knee but the knees would 
also swell as well as his ankles and feet.  Id. at 16.  He 
reported that he had had hip replacement surgery three years 
before which was causing him a lot of pain.  Id. at 17.  The 
veteran testified that as a farmer he had raised cattle, 
indicating that his son had taken over the farm in 1995. Id. 
at 18-19.  He said he had given up farming strictly because 
of his leg disorder.  Id. at 23.  

The veteran's wife testified that his legs swelled even with 
support hose and that sitting with his legs elevated did not 
relieve the swelling.  Id. at 23.  The veteran said that his 
legs were not hard when they were swollen but were tight.  
Id. at 24.  He said that the doctor had never told him that 
he could not work because of his varicose veins.  Id. at 26.  

VA outpatient treatment records dated in March, May and June 
1998 show trace edema in both ankles and varicose veins.  

During an October 1998 VA examination, it was recorded that 
the veteran's symptoms were swelling (of the legs) and 
sometimes sharp, dull, and aching pain most of the time.  
Exercise and exertion were precluded by the varicose veins.  
There was occasional lower extremity claudication in the 
thighs and calves when he walked approximately 30 to 40 feet.  
It was noted that edema was helped by the elastic hose.  It 
was recorded that he had been receiving Social Security 
benefits since 1975, initially because of disability and 
regular benefits at age 65.  

The examiner reported "moderate" varicose veins in the 
greater saphenous system of both legs and a very tiny area of 
spider veins about the medial ankles.  The veteran also had 
mild varicose veins of the lesser saphenous system of both 
legs and one-plus pitting edema of both ankles and feet to 
the mid-calves.  He had a brownish discoloration of the 
medial aspect of both ankles, which extended halfway up the 
calves on the anterior aspect, 13 centimeters above the left 
ankle and 15 centimeters above the right ankle.  Dorsalis 
pedis pulses were decreased and the posterior tibialis, 
popliteal and femoral pulses were absent.  Trendelenberg's 
test indicated there was no incompetence of the valves.  
Perthe's test indicated there was sufficient collateral 
circulation in the deep veins.  

The pertinent diagnoses were status post removal of varicose 
veins, both legs with residual varicose veins in both the 
greater and lesser saphenous system with chronic edema and 
stasis changes, bilaterally, and peripheral vascular disease.  
The examiner noted that the claims file had been reviewed and 
stated that the peripheral vascular disease involved the 
arterial circulation and was separate from the varicose veins 
involving the venous circulation.  

The examiner also said that the varicose veins involved the 
superficial veins both above and below the knees, most of 
which had been removed, and the long saphenous vein; however, 
it was noted that there were no residual long saphenous 
varicosities of 2 centimeters or greater, no marked 
distortion or sacculation of any veins.  The veteran had one-
plus pitting edema from the mid-calves to the toes but he did 
not have ulceration and there was no involvement of the deep 
circulation.  There was no lower leg edema at rest and he 
said he had little or no pain.  There was persistent edema 
which was helped by elastic hose and receded on elevation of 
his feet.  There was no subcutaneous induration and no eczema 
or persistent ulceration.  

The examiner said that the veteran had significant physical 
disabilities and that he, the examiner, could not 
specifically state that the bilateral varicose vein problems 
would make him unable to work.  He noted that if the veteran 
did not have other problems the bilateral vein problems with 
surgery and intact deep circulation would not severely limit 
him from doing any kind of gainful occupation.  In addition 
to the varicose veins and peripheral vascular disease, it was 
noted that the veteran had degenerative joint disease of the 
left hip with total right hip replacement, degenerative joint 
disease of both knees with indications of the need for knee 
replacement, and degenerative joint disease of both ankles, 
as well as carpal tunnel surgery, cervical laminectomy and 
lumbar laminectomy, status post cardiovascular accident, 
hypertension.  

Criteria and Evaluation

The Board finds that the development directed in the remand 
has been completed.  Stegall v. West, 11 Vet. App. 268 
(1998).  The remand directed the RO to obtain information 
about prior treatment and to schedule an additional 
examination with an opinion by the examiner regarding the 
effect of the varicose veins on the veteran's ability to 
work.  In June 1998, the veteran reported that he had been 
treated only by the VA since 1974 or 1975 and VA outpatient 
treatment records have been obtained.  An examination was 
conducted, the claims file reviewed and the requested opinion 
provided.  

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2 (1998), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In general, an allegation of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased rating.  Proscelle v. Derwinski¸ 
2 Vet. App. 629 (1992).  A claim for a TDIU is essentially a 
claim for an increased rating.  

The veteran, who is now 77 years old, has asserted that his 
service-connected varicose veins have increased in severity 
and prevent employment, establishing well-grounded claims for 
increased ratings and TDIU.  The VA has obtained available 
medical records, including VA treatment records, and had the 
veteran examined.  It appears that he is receiving Social 
Security benefits on the basis of age.  There does not appear 
to be any additional available evidence.  Accordingly, the 
Board finds that the VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Effective January 12, 1998, subsequent to the appealed rating 
decision, the criteria for rating cardiovascular system 
disorders, including varicose veins, were revised.  There is 
no provision mandating the use of either version.  The 
veteran was furnished the "old" criteria in the statement 
of the case and both the "old" and the "new" criteria in 
the November 1998 supplemental statement of the case.  

Varicose veins when pronounced, with findings indicating a 
severe condition with secondary involvement of the deep 
circulation, demonstrated by Trendelenburg's and Perthe's 
tests, with ulceration and pigmentation, are rated 60 percent 
when bilateral and 50 percent when unilateral.  When severe; 
involving the superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, with marked distortion and sacculation, with edema 
and episodes of ulceration; but no involvement of the deep 
circulation are rated 50 percent when bilateral and 40 
percent when unilateral.  When moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion; but 
no involvement of the deep circulation are rated 30 percent 
when bilateral and 20 percent when unilateral.  When moderate 
with varicosities of the superficial veins below the knees, 
with symptoms of pain or cramping on exertion are rated 10 
percent whether bilateral or unilateral.  When they are mild; 
or with no symptoms, they are rated 0 percent disabling.  
Severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  38 C.F.R. § 4.104, Diagnostic Code 
7120, in effect prior to January 12, 1998.  

Varicose veins producing massive board-like edema with 
constant pain at rest are rated 100 percent disabling.  When 
there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration, they are 
rated 60 percent disabling.  When there is persistent edema 
and stasis pigmentation or eczema with or without 
intermittent ulceration, they are rated 40 percent disabling.  
When there is persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema, they are rated 20 percent disabling.  
When there is intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking 
with symptoms relieved by elevation of the extremity or 
compression hosiery, they are rated 10 percent disabling.  
When there are asymptomatic, palpable or visible varicose 
veins, they are rated 0 percent disabling.  The evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved, each extremity is evaluated separately 
and combined using the bilateral factor, if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect January 
12, 1998.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The use 
of the terms "arms" and "legs" is not intended to distinguish 
between the arm, forearm and hand, or the thigh, leg, and 
foot, but relates to the upper extremities and lower 
extremities as a whole.  38 C.F.R. § 4.26 (1998).  

Under the "old" criteria, an increased rating for varicose 
veins would require involvement of the deep circulation with 
ulceration and pigmentation.  Under the "new" criteria, an 
increased rating for varicose veins would require persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  The examination findings 
reported above appear to be essentially consistent for both 
lower extremities.  While the examinations have shown stasis 
pigmentation and edema, it has been specifically reported 
that there is no involvement of the deep circulation, eczema, 
subcutaneous induration or ulceration.  Since there is no 
involvement of the deep circulation or ulceration, the 
varicose veins in the lower extremities do not more nearly 
approximate the criteria warranting a 60 percent rating under 
the "old" criteria.  Edema and stasis pigmentation are 
factors of both the 40 and the 60 percent ratings.  The edema 
was described as only "trace" on outpatient examinations in 
March, May and June 1998 and one-plus and pitting on 
examination in October 1998.  There is no medical evidence of 
ulceration.  Accordingly, the varicose veins in either lower 
extremity do not more nearly approximate the criteria 
warranting a 60 percent rating under the "new" criteria. As 
there is no medical evidence that the varicose veins produce 
massive board-like edema or constant pain at rest, a 
100 percent rating under the "new" criteria is not 
warranted.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The first thing that must be considered is whether the 
service-connected disabilities, in combination, are 
sufficiently severe to prevent the average person from being 
employed.  38 C.F.R. § 4.15.  The Board finds that they are 
not.  The veteran is receiving a 40 percent schedular 
evaluation for the varicose veins in each leg which is based 
on average impairment of earning capacity.  38 C.F.R. § 4.1.  
The evidence does not support a higher schedular evaluation 
for the varicose veins in either leg.  Service-connection is 
not in effect for any other disorder.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  

Marginal employment shall not be considered substantially 
gainful employment.  For this purpose, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts found basis (including but 
not limited to employment in a protected environment such as 
a family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

The next item that must be considered is whether the service-
connected disabilities make the veteran unemployable because 
of unique factors, such as education and occupational 
experience, even though they might not make the average 
person unemployable.  The veteran meets the schedular 
criteria for such consideration.  38 C.F.R. § 4.16.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Evidence supporting the claim for a TDIU rating consists 
primarily of the veteran's testimony.  However, the record 
otherwise shows that he stopped working in 1973 due to a back 
injury and that he subsequently worked in farming until 
October 1995, at which time he was 74 years old.  In fact, at 
his November 1997 hearing, he stated that he still had his 
farm although his son ran it.  

At the time of the July 1996 VA examination, the veteran 
reported an inability to walk, attributing it to his right 
prosthetic hip, not to his varicose veins.  The medical 
evidence also shows that, in addition to the service-
connected varicose veins, the veteran has arterial disease of 
the lower extremities with absent pulses and degenerative 
joint disease of the knees, ankles and left hip for which he 
underwent the hip replacement.  The October 1998 examiner 
also noted that the veteran had occasional lower extremity 
claudication, which occurred in the calves and thighs with 
walking 30 to 40 feet.  The arterial disease with 
claudication is not service connected.  At the time of the 
October 1998 VA examination, it was also recorded that the 
veteran had received Social Security disability benefits 
since 1975, until reaching the age of 65.  Regardless of 
whether that is true, the veteran himself, has admitted 
engaging in full time farming until October 1995.  Social 
Security records relevant to the award of disability benefits 
in the 1970s would not shed light on the veteran's 
employability 20 years later and need not be obtained.  

Following the October 1998 VA examination, the examiner said 
that he could not specifically state that the bilateral 
varicose vein problems would make the veteran unable to work.  
He noted that if the veteran did not have other problems, the 
bilateral vein problems with surgery would not severely limit 
him from doing any kind of gainful occupation.  As noted, the 
veteran has multiple problems affecting his lower 
extremities, only one of which (varicose veins) is service 
connected.  The Board also finds it significant that when the 
veteran was being evaluated for an electric cart, varicose 
veins were not even mentioned and only the degenerative joint 
disease was noted.  While the veteran is competent to 
describe his symptoms, determining the cause of those 
symptoms involves a medical question.  Therefore, competent 
medical evidence is required.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993). 

The relevant question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he is, in fact, employed.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  He has presented no 
medical evidence that varicose veins prevent him working.  At 
the hearing, he said that a doctor had never told him he 
could not work because of his varicose veins.  T. at 26.  As 
noted above, determining the cause of the veteran's symptoms 
requires medical evidence and the only medical evidence is 
the opinion of the physician following the October 1998 
examination that the varicose veins, alone, would not 
preclude employment.  Accordingly, the Board finds that the 
negative evidence outweighs the positive and that varicose 
veins are not shown to make the veteran unemployable.  


ORDER

Increased ratings for varicose veins of the right and left 
legs are denied.  

A total disability rating on the basis of individual 
unemployability due to service-connected disabilities is 
denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 15 -





